DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US 20150211350), hereinafter ‘Norman’, and further in view of Wooten et al. (US 20060214671), hereinafter ‘Wooten’.

Regarding Claim 1, Norman teaches a method, comprising: generating frequency responses of one or more sample fluids having known fluid properties; measuring an impedance of a drilling fluid; and determining at least one property of the drilling fluid based on the correlation between the one or more model elements and the known fluid properties (Para [0017-0018], [0076-0078], [0080] discloses collecting real-time density measurement of active mud via MRI; measures active mud of chlorides, relative amount of water and oil using Resonance-Enhanced Multivariate Impedance Spectroscopy; obtains drilling fluid information for estimation of drilling fluid properties or qualities and drilling operation performance, conditions, or events; Fig. 1). 
Norman fails to explicitly disclose selecting an equivalent circuit model for modeling the frequency responses, the equivalent circuit model including one or more model elements; calculating an equivalent impedance of the equivalent circuit model; and generating a correlation between the one or more model elements and the known fluid properties.
However Wooten teaches an equivalent circuit model used to assist data analysis comprising Rfluid and Cfluid having a time constant; an analysis of impedance data performed with equivalent circuit models; a correlation established by raw impedance data at multiple frequencies between the estimated and measured values (Para [0034-0035, 0041, 0056] ; Figs 4, 11, and 14) for the benefit of providing characteristics, or impedance spectroscopy signatures, relating to the properties of the fluid for calibration fluids to determine whether the properties of the test fluid fall within specified limits and quality control of fluids during manufacturing processes.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine selecting an equivalent circuit model for modeling the frequency responses, the equivalent circuit model including one or more model elements; calculating an equivalent impedance of the equivalent circuit model; and generating a correlation between the one or more model elements and the known fluid properties for the benefit of providing characteristics, or impedance spectroscopy signatures, relating to the properties of the fluid for calibration fluids to determine whether the properties of the test fluid fall within specified limits and quality control of fluids during manufacturing processes as taught by Wooten in (Para [0034-0035, 0041, 0056] ; Figs 4, 11, and 14).

Regarding Claim 10, Norman teaches a system, comprising: a fluid monitoring and handling system to determine one or more properties of a drilling fluid; and a computer system including a processor and a non-transitory computer readable storage medium, the computer system being communicatively coupled to the fluid monitoring and handling system, and the computer readable storage medium storing a computer readable program code that when executed by the processor causes the computer system to: generate frequency responses of one or more sample fluids having known fluid properties; calculate an equivalent impedance of the equivalent circuit model; measure an impedance of the drilling fluid; and determine at least one property of the drilling fluid based on the correlations between the one or more model elements and the known fluid properties (Norman discloses monitoring and controlling a drilling process by analyzing drilling fluid using PLC to adjust the drilling operations in a water loss situation based on obtaining water cut data; Para [0017-0018], [0076-0078], [0080] discloses collecting real-time density measurement of active mud via MRI; measures active mud of chlorides, relative amount of water and oil using Resonance-Enhanced Multivariate Impedance Spectroscopy; obtains drilling fluid information for estimation of drilling fluid properties or qualities and drilling operation performance, conditions, or events; Fig. 1).
Norman fails to explicitly disclose selecting an equivalent circuit model for modeling the frequency responses, the equivalent circuit model including one or more model elements; and generate a correlation between the one or more model elements and the known fluid properties.
However Wooten teaches an equivalent circuit model used to assist data analysis comprising Rfluid and Cfluid having a time constant; an analysis of impedance data performed with equivalent circuit models; a correlation established by raw impedance data at multiple frequencies between the estimated and measured values (Para [0034-0035, 0041, 0056] ; Figs 4, 11, and 14) for the benefit of providing characteristics, or impedance spectroscopy signatures, relating to the properties of the fluid for calibration fluids to determine whether the properties of the test fluid fall within specified limits and quality control of fluids during manufacturing processes.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine selecting an equivalent circuit model for modeling the frequency responses, the equivalent circuit model including one or more model elements; and generate a correlation between the one or more model elements and the known fluid properties for the benefit of providing characteristics, or impedance spectroscopy signatures, relating to the properties of the fluid for calibration fluids to determine whether the properties of the test fluid fall within specified limits and quality control of fluids during manufacturing processes as taught by Wooten as disclosed above.

Regarding Claims 2 and 11, Norman in view of Wooten further disclose calculating values of the one or more model elements that minimize a desired objective function; and generating the correlation using the values (Wooten in Para [0030]  IS data analyses performed by the data processor 110 are output to the operator 116, and the operator 116 may perform adjustments to the properties of the fluid 104 according to identified characteristics (e.g., IS signatures) of the IS spectra of the fluid 104 under study).

Regarding Claims 3 and 12, Norman in view of Wooten further disclose generating two or more correlations between two or more different model elements and a same known property; determining the at least one property of the drilling fluid based on the two or more correlations and thereby obtaining two values of the property of the drilling fluid; and combining the two values of the property of the drilling fluid to minimize uncertainties in determining the at least one property of the drilling fluid (Wooten discloses equivalent circuit model used to assist data analysis comprising Rfluid and Cfluid having a time constant; an analysis of impedance data performed with equivalent circuit models; a correlation established by raw impedance data at multiple frequencies between the estimated and measured values (Para [0034-0035, 0041, 0056]).

Regarding Claims 4 and 13, Norman in view of Wooten further disclose wherein determining the equivalent circuit model comprises selecting the equivalent circuit model from a collection of equivalent circuit models (Wooten in Para [0042] encompasses the use of other equivalent circuit models and associated analysis techniques that suitably represent IS measurements and properties of fluids).

Regarding Claims 5 and 14, Norman in view of Wooten further disclose determining an efficiency of operation of one or more drilling fluid handling systems based on the at least one property of the drilling fluid (Norman in Para [0076-0077] monitored and/or controlled utilizing continuously obtained drilling fluid characteristic information; continuously obtained solids data is indicative of a decrease in wellbore cleaning efficiency, this can be communicated, either directly or indirectly, to the drill crew so that drilling parameters can be modified to attempt to prevent a cleaning event necessitating such a remedial measure. In one embodiment, a computerized instrument, such as a programmable logic controller (PLC), can be utilized to automatically modify drilling parameters based on the continuously obtained solids data being communicated, either directly or indirectly, thereto).

Regarding Claims 6 and 15, Norman in view of Wooten further disclose determining the at least one property of the drilling fluid includes determining at least one of an oil/water ratio (OWR), a low gravity solid (LGS) content, a mud density, and a brine salinity of the drilling fluid (Norman in Para [0029]).

Regarding Claims 7, 8, 16, and 17, Norman in view of Wooten further disclose adjusting the at least one property of the drilling fluid in response to the at least one property of the drilling fluid as determined and adjusting the at least one property of the drilling fluid by adding drilling fluid additives to the drilling fluid (Norman in Para [0079]  if the continuously obtained water cut, chlorides concentration, percentage oil, and density data indicate conditions consistent with a wellbore influx (kick), this information can be communicated, either directly or indirectly, to the drill crew so that appropriate drilling operation and/or mud parameters can be adjusted).

Regarding Claims 9 and 18, Norman in view of Wooten further disclose circulating the drilling fluid into and out of a wellbore (Norman in Para [0077] Circulating bottoms-up involves circulating an entire annular volume of fluid without drilling any additional new hole).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868